DETAILED ACTION
This office action is based on the claim set submitted and filed on 05/25/2020 and Argument 
Claims 1-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-11 are drawn to a system, and Claims 12-20 are drawn to a method and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claims for the invention represents an abstract idea of a series of steps that recite a process for healthcare analysis and insurance management. This abstract idea could have been performed by a human actor along with mathematical calculation but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process directed to optimizing clinical pathways using reinforcement learning for which both the instant claims and the abstract idea are defined as certain methods of organizing human activity (i.e., fundamental economic practices or principles, and, commercial or legal interactions) including include hedging, insurance, and mitigating risk.

Under step 2A, prong 1, Independent claim 1 recites the steps of: 
“determine[ing] an empirical parametrized or non-parametrized transition model and an empirical reward function based on the sequential clinical records and providing statistical confidence bounds for the estimated transition model and its predictions; generate[ing] a sequence of converging solutions towards an optimal value function and an optimal decision policy that maps the optimal decision for each possible state; obtain[ing] one or more policies based on at least one of the converging solutions, the one or more policies can be used to prescribe actions sequentially along a series of states; use[ing] either one or more the optimized policies obtained in the previous step or any user-specified policy to compute and predict at least one probabilistic future clinical pathway that a patient would go through conditioned on the patient's current records; use[ing] either one or more optimized policies obtained in the previous step or any user-specified policy to compute and predict the posterior probability distribution of two or more most likely clinical pathways that a patient would go through conditioned on the patient's current records; use[ing] either one or more optimized policies obtained in the previous step or any user-specified policy to compute and predict the overall financial cost or other specified outcome and the estimated value's statistical confidence region; receive[ing] input from a user relating to a single health-related episode”
Independent claim 12 recites analogues steps recited in claim 1.
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations by a human user/actor that constitute certain methods of organizing human activity, along with mathematical calculations and relationships that constitute Mathematical Concepts but for the recitation of generic computer components. For example, providing statistical confidence bounds, generating a sequence of converging for optimal values, compute and predict at least one probabilistic future, compute and predict the posterior probability distribution, compute and predict the overall financial cost, which are Mathematical Concepts. For example, the limitations encompass a user to manually using data providing clinical pathways, clinical records, policies data to determine a probabilistic future clinical pathway of a patient, posterior probability distribution of pathways, and financial cost, which recite an abstract idea that includes hedging, insurance, and mitigating risk that could have been performed by a human actor but for the fact that the claim(s) recites a general-purpose computer processor to implement the abstract idea. These limitations are examples of a user manually following rules or instructions, which constitutes Certain Methods of Organizing Human Activity. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the process are deemed "additional elements," and will be discussed in further detail below.

Under step 2A, prong 2, this judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas, linking the abstract idea to a particular technological environment, and insignificant, extra-solution activity (i.e. transmitting data over a network). In particular, the claims recite the additional elements such as “computing devices, processors, kernel function” that is/are disclosed at a high - level of generality and includes known hardware components that implements the identified abstract idea, see (Applicant, para 0125). This recitation of additional elements, is merely implemented as a tool such that it amounts no more than adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, (e.g. model[ing] a decision-making process …, and generate[ing] a kernel function …, which is an approximate divergence function between their future distributions of pathways, …”, “transmit[ting]…”, “graphically display[ing]…” which are analyzed as a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant post/extra-solution activity, see: MPEP § 2106.05(g). Implementing the abstract idea of determining financial cost (i.e. insurance financial cost) on generic computers is not a practical application of the abstract idea. As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application. Accordingly, looking at the claim as a whole, individually and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not present improvements to another technology or technical field and the additional elements amount to no more than a generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. computer, kernel function)1, see MPEP 2106.05(h), and the generic computer components merely perform generic computer functions (i.e. retrieving/obtaining/ collecting data, processing, determining information, transmitting, display information). Determining insurance financial cost through analyzing clinical data is a well-understood business problem with the area of commerce, e.g. the insurances industry. Furthermore, as described in MPEP 2106.05(d)(II)(i) transmitting data over a network has been found to be a well-understood, routine, and conventional activity, see, Symantec; TLI Communications LLC v. AV Auto. LLC; buySAFE, Inc. v. Google, Inc.; and OIP Techs. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention"). Therefore, whether considered alone or in combination, the additional elements do not amount to significantly more than the abstract idea

Dependent Claims 2-11and 13-20 include all of the limitations of claim(s) 1 and 12 and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as: 
As for claims 4-7, 11, 14-15, and 17-18 the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers a method of organizing human activity, including include hedging, insurance, and mitigating risk to perform the claim limitation steps, but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claim 2-3, 8-10, 13, 16, and 19-20 the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers a method of organizing human activity, including hedging, insurance, and mitigating risk to perform the claim limitation steps, but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claim recites additional element such as “database, processors, kernel function”, that is/are disclosed at a high - level of generality and includes known hardware components that implements the identified abstract idea, see (Applicant, para 0125). This recitation of additional elements, is merely implemented as a tool such that it amounts no more than adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “processors” to perform the noted steps and only serve to perform the court recognized well - understood, routine, and conventional, computer functions, (See, MPEP §2016.05(d)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").


Allowable Subject Matter
Claims 1-20 are allowed for the following reason(s):
Regarding independent claim 1 and 12, none of the prior art teach or fairly suggests the limitation “a. one or more processors configured to extract features in a lowdimensional space in order to identify one or more policies, by:
i. modeling a decision-making process as a dynamic state-transition process comprising a series of states and actions, and generate a kernel function that captures the similarity between any two states, which is an approximate divergence function between their future distributions of pathways, based on applying a state embedding learning technique to sequential clinical records;
ii. determining an empirical parametrized or non-parametrized transition model and an empirical reward function based on the sequential clinical records and providing statistical confidence bounds for the estimated transition model and its predictions;
iii. generating a sequence of converging solutions towards an optimal value function and an optimal decision policy that maps the optimal decision for each possible state;
iv. obtaining one or more policies based on at least one of the converging solutions, the one or more policies can be used to prescribe actions sequentially along a series of states;
v. using either one or more the optimized policies obtained in the previous step or any user-specified policy to compute and predict at least one probabilistic future clinical pathway that a patient would go through conditioned on the patient's current records;
vi. using either one or more optimized policies obtained in the previous step or any user-specified policy to compute and predict the posterior probability distribution of two or more most likely clinical pathways that a patient would go through conditioned on the patient's current records;
vii. using either one or more optimized policies obtained in the previous step or any user-specified policy to compute and predict the overall financial cost or other specified outcome and the estimated value's statistical confidence region” in claim 1, and 
“b. obtaining one or more policies based on at least one converging solution, the one or more policies can be used to prescribe actions sequentially along a series of states; c. using the one or more policies to compute and predict at least one probabilistic future clinical pathway that a patient would go through conditioned on the patient's current records” in Claim 12.
The closest prior art of record is/are:
Erpenbach et al. (US 2020/0035359–“Erpenbach”) Erpenbach discloses determine a treatment path for a medical condition(s) and rank the treatments based on probability confidence and cost of each treatment to identify optimal current and future treatment. 
Snow, JR, et al. (US 2017/0169173 –“Snow JR”) Snow, JR discloses clinical pathways episodes providing a statistical analysis comprising actual and expected cost using current trends to forecast future trends. 
NPL Duan et al. discloses reinforcement learning utilizing Markov process and the transition kernel using aggregation/disaggregation distributions to estimate aggregation model from Markov transition data.
NPL – Sun et al. discloses analyzing Markov state trajectories or pathways and capturing process dynamics using low-dimensional state.
However, the cited references fail to individually disclose, or suggest when combined, the all limitations and features as recited in the claims such computing statistical confidence region, obtaining policies based on converging solution 
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants' invention, specifically using specific steps for generating a sequence of converging solutions to obtain policies and optimize polices to compute posterior probabilities of two or more pathways as disclosed in the claimed invention.


Response to Amendment
Applicant's arguments filed 10/14/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 11-16. 
In response to the Applicant argument that the claimed invention cannot be performed by a human mind as generating a kernel function, Examiner respectfully has revaluated the claim(s) steps given their broadest reasonable interpretation for the purpose of determining whether they encompass a judicial exception. The claims are reciting the steps for obtaining clinical records information to predict clinical pathways by forming a model, using policies to determine and optimize actions according to state, use the optimized polices to calculate and predict clinical pathways and financial cost which are steps that may be interpreted as observing, evaluating, judgment and opinion process for which can be performed using a human mind. However, Examiner finds the steps of the claim(s) are still part of the abstract idea for determining the probability of most likely clinical records, then determines the cost associated with it. Since the steps are used to determine financial cost, Examiner finds that determining insurance financial cost through analyzing clinical data is a business problem with the area of commerce, e.g. the insurances industry. According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating risk which is a subgrouping of the abstract ideas grouping of “Certain Methods of Organizing Human Activity”. In addition, the step for generating a kernel function has been revaluated as an addition element under providing an insignificant extra solution activity under step 2A Prong 2. 
Applicant further argued the not every term identified by the Examiner would be abstract such as step (a)(v) which is not in its entirety and abstract idea, Examiner respectfully disagree. The computing and predicating step for determining probabilities based on patient data is still an abstract idea reciting a process of collecting, computing, and predicting and is not analyzed as an additional element as such does not qualify the claim as a whole to integrate into a practical application.
 Therefore, the Applicant argument has/have been addressed and Examiner remains the 101 rejections of claims.


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2020/0035359		Cognitive Systems for Generating Prospective Medical Treatment Guidance
US 2017/0169173		System for Adapting Healthcare Data and Performance Management Analytics
Duan et al.			“State Aggregation Learning from Markov Transition Data
Sun et al.			“Learning low-dimensional state embeddings and metastable clusters from time series data”
The references are relevant since it discloses analyzing clinical pathways for developing optimized treatment using artificial intelligence and Markov process.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 20160356665: [0029]; US 20170024659: [0118]; US 20170039487: [0086]